Deen, Judge.
Whether considered under the provisions of the Civil Practice Act or the rule formerly in force, it is settled law in this case that a plea to the jurisdiction to a personal injury ac*83tion is good where the injury occurred on November 12, 1966, and the action was originally filed on November 12, 1968, regardless of whether the last day for filing, which was November 11, was a Sunday or holiday. The questions involved were thoroughly analyzed in Davis v. U. S. Fidel. &c. Co., 119 Ga. App. 374 (167 SE2d 214), which decision is admittedly controlling, and which this court declines to overrule.
Argued October 8, 1970
Decided November 18, 1970
Rehearing denied December 4, 1970 — Cert, applied for.
S. S. Robinson, for appellant.
Powell, Goldstein, Frazer & Murphy, Robert W. Patrick, Jerry B. Blackstock, for appellees.

Judgment affirmed.


Hall, P. J., and Evans, J., concur.